Citation Nr: 0813566	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel







INTRODUCTION

The veteran had inactive duty for training (INACDUTRA) as a 
member of the New Mexico Army National Guard from October 
1954 to April 1956, to include a two-week period of active 
duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for bilateral hearing loss.  
The veteran timely filed a Notice of Disagreement in May 
2006.  The RO provided a Statement of the Case in January 
2007 and a Supplemental Statement of the Case in April 2007.  
Thereafter, in May 2007, the veteran timely filed a 
substantive appeal.  

In August 2007, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  
During the hearing, the veteran submitted additional evidence 
without a waiver for initial consideration by the RO.  
However, because the March 2007 letter essentially mirrors 
the veteran's testimony, the need to obtain a waiver is 
obviated.  See 38 C.F.R. § 20.1304(c) (2007).  A transcript 
of the hearing is associated with the claims folder.  

Subsequent to the Board's hearing, the veteran submitted 
several items of evidence directly to the Board, again 
without waiving initial review by the RO.  However, this 
additional evidence is cumulative in nature in that it either 
consists of documents previously considered by the RO or 
confirms that the veteran served in the New Mexico Army 
National Guard.  Under these circumstances, this additional 
evidence does not need to be referred to the RO for review.  
See 38 C.F.R. 
§ 20.1304(c) (2007). 

The Board notes that in a March 2007 correspondence, the 
veteran appeared to raise an informal claim of service 
connection for tinnitus.  This issue is not developed for 
appellate consideration and is referred to the RO for 
appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007). 

The veteran contends that he has a hearing loss that occurred 
while performing INACDUTRA as a member of the New Mexico Army 
National Guard in Alamogordo, New Mexico.  He has also 
contended that the Army draft board rejected the veteran in 
1958 because of a hearing loss.

A July 2005 Request for Information indicates that the 
veteran's service records were fire-related.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that when a veteran's records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 
(1996).

Although a search for service medical records was 
unsuccessful, it does not appear that there has been a 
request for alternate sources of records.  A Certificate of 
Service indicates that the veteran was assigned to Battery D, 
120th AAA Gun Battalion (90 mm).  The Board notes that the 
Adjutant General of New Mexico has not been contacted 
regarding the possibility of additional service medical 
records, and this should be accomplished before a final 
decision can be rendered.  See 38 C.F.R. § 3.159(c)(2) 
(2007).

The record does not suggest that the veteran had any problems 
with his hearing prior to service.  An October 1954 
enlistment examination indicates that the veteran was given a 
whispered voice test and passed with 15/15.   

There is private medical evidence from January 2006 of a 
current bilateral hearing loss.

Finally, the Board notes that there appears to be some 
question as to the veteran's current representative in this 
case.  The Disabled American Veterans (DAV) has filed several 
documents on behalf of the veteran, in addition to 
representing the veteran during the August 2007 hearing, but 
the record does not contain a power of attorney appointing 
the DAV as the veteran's designated representative.  
Clarification of this point is warranted.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice that a 
disability rating and an effective date 
for the award of benefits will be assigned 
if service connection is awarded for 
bilateral hearing loss, and explain how a 
rating and an effective date would be 
determined.

2. Contact the veteran to ascertain his 
intentions regarding representation.  He 
should be advised that the claims file 
does not contain a current VA Form 21-22 
showing that the Disabled American 
Veterans (DAV)  represents him.  If he 
wishes to be represented by the DAV, 
request that he submit a properly executed 
VA Form 21-22.

3. Contact the Adjutant General of New 
Mexico to determine if additional service 
medical records exist for the appellant's 
ACDUTRA and INACDUTRA periods.  If such 
records do exist, they should be placed in 
the claims file.

In addition, the AMC/RO should request 
morning/sick reports associated with 
Battery D, 120th AAA Gun Battalion (90 mm) 
in Alamogordo, New Mexico from October 27, 
1954 to April 26, 1956.

4. The RO should make an appropriate 
request for alternative sources for 
purposes of verifying that the Army draft 
board rejected the veteran in 1958 because 
of a hearing loss.

5. Obtain an authorization and release form 
from the veteran and take the necessary 
steps to obtain any records from 1964 for 
treatment received at Holloman Air Force 
Base Hospital, and associate them with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If these records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  

6. Upon receipt of any additional medical 
records, schedule the appellant for a VA 
audiological examination for the purposes 
of determining the likely etiology of any 
hearing loss.  Following a review of the 
relevant evidence in the claims file and 
any tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:

Is it at least as likely as not (50 
percent or greater probability) that any 
hearing loss that is currently present 
began during or is causally linked to any 
period of ACDUTRA or INACDUTRA indicated 
by the service records, to include loud 
noise exposure as a machine gun operator?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended relationship; less 
likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
indicate that the claims file was 
reviewed.  If a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

7. After the development requested above 
has been completed to the extent possible, 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

	(CONTINUED ON NEXT PAGE)








_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

